BARTLETT, J.
The first objection interposed in behalf of those who oppose this proceeding is that the petitioner is not a person authorized to institute proceedings under the condemnation law. It is a sufficient answer to say that the town board certainly consists of a number of persons who may be regarded as sufficiently designated by their official character, instead of being personalty named; and, furthermore, the act of 1894 expressly empowers the town board to acquire land by condemnation.
The second objection is that the act of 1894 is unconstitutional, because it is a local bill embracing more than one subject, and its title does not express or suggest one of the subjects. In the original statute no power of eminent domain was conferred upon the commissioners who were authorized to construct the town hall. They were to purchase the site. The act w'as simply entitled “An act to provide for the erection of a town hall in the town of Jamaica, in the county of Queens.” The law of 1894 is entitled “An act to amend chapter 147 of the Laws of 1864, entitled ‘An act to provide for the erection of a town hall in the town of Jamaica, in the county of Queens,’ and acts amendatory thereof.” I think the title of either of these acts fairly suggests the idea that the power of eminent domain might thereby be conferred, so far as was necessary, to provide for the erection and maintenance of a proper town hall, with appropriate surroundings. Condemnation proceedings are now so generally resorted to in order to obtain sites for public buildings that almost any well-informed person coming upon a statute whose title showed that it provided for the erection of such a building would naturally expect to find in it a grant of authority to exercise the right of eminent domain, if that should be necessary. It is enough if the title be such as to fairly suggest or give a clue to the subject.
The third objection, as I understand it, is that the failure of the legislature to specify the particular public use for which the land is to be acquired is fatal to the constitutionality of the act of 1894. In the Matter of the City of Brooklyn a similar point was urged against the validity of the statute under which the city acquired the property of the Long Island Water-Supply Company, but it was held to be , enough that the act declared the acquisition to be in the public inter*839est and for the public use. No doubt, the act of 1894 here under consideration could be construed in such a way as to make it unconstitutional. Thus, if it were deemed to authorize the acquisition of any lands in the town, however distant from the town hall, provided they were connected with the town hall by town lands, it would be invalid; for the title conveys no idea that any such extensive power of eminent domain is conferred. As I have already intimated, it does indicate that the act provides for acquiring the necessary site and appropriate surroundings by condemnation proceedings, if need be; but it does not point to any authorization to acquire lands at a distance from the building, or for purposes disconnected therefrom. And so I think it must be held that the public uses and purposes to which the act as amended applies are uses and purposes connected with the erection and maintenance of the town hall, and not any others. The petition shows that the object sought to be attained by taking the lands of the defendants is connected with the town hall. The chief purposes seem to be to protect that edifice from danger from fire, and to give freer access to it. The additional statement that the petitioners propose to utilize the open space thus created as a park for the benefit of the people of the town of Jamaica does not affect the legal purposes above mentioned. The petitioners could not, in my judgment, take the land solely for the purpose of making a pleasure park; but, if they acquire it for the protection and improvement of the town hall, no one can complain because they propose also to open it as a public pleasure ground.
One more objection remains to be considered. It is contended that the town board exhausted its power when it passed the resolution to acquire two of the parcels of land, and had no authority to adopt the subsequent resolution as to the third parcel. -I find no warrant in the statute for thus restricting the power of the board.
There should be judgment that the plaintiff is entitled to take and hold the property for the public purposes of removing danger to the town hall from fire, and of permitting free access to said town hall from all sides. Let the parties agree upon the commissioners of appraisal, if possible.